Citation Nr: 0406059	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  02-05 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the discontinuance of nonservice-connected disability 
pension benefits effective November 12, 2001, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which discontinued the veteran's 
pension benefits effective November 12, 2001.  

The veteran requested and was scheduled for a hearing before 
the Board in January 2003.  However, he withdrew his request 
for a hearing and indicated that he wanted the Board to 
proceed with his appeal.


FINDINGS OF FACT

1.  In December 2001, the RO received official notice that 
the veteran was incarcerated on September 12, 2001, at a 
detention center following conviction on a misdemeanor 
offense, with a scheduled release date of March 11, 2003.  

2.  The veteran's VA pension benefits were discontinued 
effective November 12, 2001, the 61st day of imprisonment 
following conviction.


CONCLUSION OF LAW

The criteria for termination of the veteran's VA pension 
benefits, effective November 12, 2001, were properly met.  38 
C.F.R. § 3.666 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that all relevant facts regarding 
the issues decided below have been properly developed and no 
further assistance to the appellant is required in order to 
comply with the duty to notify or assist.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the appellant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  According to the Court's 
holding in Quartuccio v. Principi, 16 Vet. App. 183, 186-88 
(2002), a notification consistent with the VCAA requires VA 
to 1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 2) 
inform the claimant about the information and evidence that 
VA will seek to provide; 3) inform the claimant about the 
information or evidence that the claimant is expected to 
provide; and 4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.

In November and December 2001 letters from the RO, an April 
2002 statement of the case (SOC), and a June 2003 
supplemental statement of the case (SSOC), VA informed the 
appellant of the type of evidence/information required to 
support his claim and of his and VA's respective duties.  In 
essence, he was told that he needed to present evidence of 
his incarceration dates and to identify the type of facility 
where he was detained.  He was notified of the relevant laws 
and regulations.  The November 2001 letter was sent to the 
veteran prior to the RO's initial determination.

Based on the above analysis, the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) have been met.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements prior to the initial adjudication is 
harmless error.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  The appellant has been provided 
the opportunity to submit evidence and argument in support of 
his claim for reinstatement of benefits, and to respond to VA 
notices.  He submitted relevant argument in his substantive 
appeal.  To decide the appeal would not be prejudicial error 
to the claimant.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  However, no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  In this 
case, the essential facts are not in dispute; the case rests 
on the interpretation and application of the relevant law.  
The VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation.  See Mason v. Principi, 
16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  No further action is required.

In numerous pieces of correspondence, the veteran has 
contended that VA wrongfully terminated his pension benefits.  
He asserts that since he was convicted of a misdemeanor only, 
his pension benefits should not have been terminated 
effective November 12, 2001, the 61st day of his 
incarceration.  

Correspondence from the detention center received in December 
2001 provides that the veteran was admitted to custody on 
September 12, 2001, following conviction for commission of a 
misdemeanor.  His sentence was 18 months and he was scheduled 
for release on March 11, 2003.  Records show he was released 
May 13, 2002.  The veteran's pension benefits were reinstated 
effective May 13, 2002.  He contends the suspension of his 
benefits in November 2001 was improper because he only 
committed a misdemeanor, and he seeks back pay.  

Turning to the relevant law, no VA pension shall be paid to 
an individual who has been imprisoned in a Federal, State, or 
local penal institution as a result of conviction of a felony 
or misdemeanor for any part of the period beginning sixty-one 
days after such individual's imprisonment begins and ending 
when such individual's imprisonment ends.  38 U.S.C.A. § 
1505(a) (West 2002); 38 C.F.R. § 3.666; see also Lanham v. 
Brown, 4 Vet. App. 265 (1993).

Applying the relevant law to the facts of the present case, 
the Board finds that the veteran's claim for entitlement to 
disability pension while incarcerated is without legal merit.  
The Board has considered the veteran's contentions that his 
current incarceration is not the result of a felony but 
rather for a misdemeanor conviction.  This is not persuasive, 
as a misdemeanor is listed in 38 C.F.R. § 3.666 as an offense 
for which pension benefits will be terminated if the veteran 
is incarcerated over 60 days.  It is uncontroverted that the 
veteran was incarcerated at a detention center from September 
12, 2001, and that he was not otherwise in a halfway house or 
some other sort of facility at any time prior to May 12, 
2002.  

The law makes it clear that a veteran is not entitled to 
disability pension for any part of the period beginning 
sixty-one days after his or her imprisonment begins and 
ending when such individual's imprisonment ends.  The law was 
correctly applied in this case, as the veteran's pension was 
not terminated until the 61st day after his incarceration 
began.

In cases such as this, where the law and not the evidence is 
dispositive, the claim 


should be denied because of the lack of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

The discontinuance of pension benefits effective November 12, 
2001, was proper, entitlement to disability pension while 
incarcerated is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



